Citation Nr: 1113088	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from July 1969 to July 1990.

This matter comes to the Board (Board) of Veteran's Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A May 2006 decision, in pertinent part, denied service connection for right and left knee and foot disorders, elevated cholesterol, and heart disease, and denied increased ratings for erectile dysfunction, hypertension, and sinusitis.  The Veteran perfected an appeal as to the RO's determination.  An April 2009 rating decision denied service connection for gout and it was not appealed.  To the extent the Veteran's assertions could be construed as an application to reopen this claim, that matter is referred to the RO for action deemed appropriate.   

The Board notes that, in a July 2008 rating decision, the RO granted service connection for coronary artery disease with hypertension that represents a full grant of the benefits sought as to that matter.  In a September 2008 signed statement, the Veteran said that his appeal was satisfied as to the issues regarding (increased ratings for) sinusitis and hypertension and (service connection) for elevated cholesterol.  The Veteran's statement constitutes a written withdrawal of his substantive appeal as to these claims.  See 38 C.F.R. §§ 20.202 and 20.204 (2010) (a withdrawal may be made by the appellant or by his authorized representative).  In a November 2009 rating decision, the RO granted service connection for osteoarthritis of the knees that represents a full grant of the benefits sought as to those issues.  

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Finally, in a November 2011 signed statement, the Veteran withdrew his claim for a compensable rating for erectile dysfunction.  Id.  As such, the Board will confine its consideration to the issues as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for left and right foot disorders that he claims are manifested by pain and tenderness and affect his ability to walk and stand for extended periods of time.  During the course of his appeal, and at his January 2011 Board hearing, he said that he was treated for gouty arthritis in service and, more recently, for gout.  In support of his argument, he has repeatedly pointed to an April 1989 service treatment record that he maintains shows that he was treated for gouty arthritis.  However, the Board notes that a more accurate reading of the April 1989 service medical record reveals that the Veteran had no history of diabetes mellitus/gout/obesity.  Nowhere on this, or any other service treatment record, is there evidence of his treatment for gouty arthritis.

However, during his Board hearing the Veteran also suggested that the joint pain he experienced was the result of arthroplasty and osteoporosis related to his service-connected pituitary adenoma with acromegaly (see hearing transcript at pages 18-19).  He said that he was told that, because of the acromegaly, his bones grew but not his skin, so his bones were tight within his body that, apparently, caused his claimed foot pain.  An April 2010 signed statement from a private endocrinologist indicates that the Veteran's shoe size grew from a size 8 to a size 9 due to the acromegaly.

In November 2009, the Veteran underwent VA examination and the diagnoses included arthritis of the first metatarsal-phalangeal (MTP) and first inter-phalangeal (IP) joint of both feet.  The VA examiner opined that the Veteran's osteoarthritis of his feet was not caused by or a result of his active military service.  However, the examiner did not render an opinion regarding the effect of the Veteran's service- connected acromegaly on his claimed bilateral foot disorder.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Therefore, the Board is of the opinion that the Veteran should be afforded a new VA examination performed by a physician to determine the etiology of any bilateral foot disorder found to be present, including whether any diagnosed foot disorder is due to service-connected pituitary adenoma with acromegaly.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current foot disorders.  The claims files should be made available to the examiner in connection with the examination. All indicated tests and studies should be performed and all clinical findings should be reported in detail.  

For any foot disability, including osteoarthritis, found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected pituitary adenoma with acromegaly.  If not, is it at least as likely as not aggravated by service-connected pituitary adenoma with acromegaly?  If aggravated, what permanent, measurable increase in current foot pathology is attributable to the service-connected pituitary adenoma with acromegaly?  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

2.  After completion of the above, the RO should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


